I cannot agree that the present Act, Chapter 20425, Acts of 1941, eliminates those features of Chapter 16799, Acts of 1935, which caused this Court to hold the price-fixing provisions of the former statute unconstitutional in the case of State ex rel. Fulton v. Ives, et al., 123 Fla. 401, 167 So. 394. Applying the principles laid down by this Court in that case, the price-fixing provisions of the present Act are, in my opinion likewise unconstitutional. I am also inclined to the view that the recent 1941 Act now before us attempts to delegate to the Barbers' Sanitary Commission, an administrative board consisting of "three practical barbers" created by Chapter 19183, Acts of 1939, the legislative power of fixing "reasonable prices" for barbers' services, without establishing a sufficiently definite rule by which the board is to determine *Page 126 
what are "reasonable prices." See Panama Refining Co. v. Ryan,293 U.S. 388, 79 Law Ed. 446, 55 S.C. 241, and cases therein cited, and also the cases cited in my dissenting opinion in Miami Laundry Co. v. Florida Dry Cleaning  Laundry Board,134 Fla. 1, 183 So. 759.
Florida's first price-fixing experiment dealt with a great public utility, the railroads. This was back in 1887. The Legislature in that year adopted a statute, Chapter 3743, establishing a Railroad Commission. This statute was repealed in 1891. A new Railroad Commission Statute was adopted by the Legislature in 1897, during Governor Bloxham's second administration. See Chapter 4549, Acts of 1897. The first statute did not provide any vocational qualifications for the commissioners, but the Act of 1897 did make a temporary provision of that nature. It provided that the Governor should appoint three railroad commissioners, one to be "learned in the law," one to be "of experience in the railroad business," and the third to be "engaged in agricultural pursuits." However, these appointees were to hold only until their successors were elected and qualified in the next general election in 1898. The Act provided for the election of three railroad commissioners at the next general election, and in subsequent elections, "without regard to vocation." After the Act of 1897 was adopted, the Governor appointed as one of the three commissioners, Mr. H.E. Day, a prominent and highly respected citizen of Florida who was an experienced railroad man. He was elected by the people in 1898, but was defeated in the next election. So, Mr. Day was the only "railroad man" who was ever appointed to or elected as a member of the Railroad Commission. The *Page 127 
main purpose of these statutes was to protect the public against excessive and discriminatory freight and passenger rates by giving the commissioners the power to fix and regulate such rates as well as to regulate the service rendered by the railroads, and to prevent discriminations.
As we have seen, the Act now before us confers price-fixing powers upon an administrative board consisting of "three practical barbers," and the Act by its language shows that it was adopted to protest and promote the economic status of a deservedly popular group, the barbers of Florida, by giving the commission the power to fix the price of barber services and thus prevent price-cutting and destructive competition among the barbers. I do not for a moment think that the purpose of the framers of this Act was to impose unreasonably high or exorbitant prices upon the general public. I am sure that the purpose of the Barber Sanitary Commission Act of 1939, Chapter 19183, and of the present Act, Chapter 20425, considered together, was to raise the standards of sanitation and efficiency in the conduct of the barber shops of Florida, as well as the educational and training prerequisites of the barbers themselves, and to protect and promote the economic status of the barbers, both the operating barbers and the employed barbers. But the Act does place tremendous authority in the hands of this three-man commission, by which it can, acting with the power of the State of Florida behind it, put out of business any barber who charges less than the price fixed by the commission. And of course if this Act is upheld the legislature can later provide a commission of physicians to prescribe minimum fees to be charged by doctors to the public for their services, *Page 128 
and the same thing could be done for the dentists, the lawyers, the osteopathic practitioners, the chiropracors, and all other professions.
Our Constitution contemplates the largest possible degree of individual freedom consistent with the general welfare. Section 1 of our Declaration of Rights provides: "All men are equal before the law, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing happiness and safety." It is a fundamental purpose of our Constitution and of the National Constitution that government should protect the citizens in the enjoyment of life, liberty, property and the pursuit of happiness. To that end, both our National and State governments have attempted by statute to prohibit monopolies and all combinations in restraint of trade and free competition; or where monopolies are inevitable, such as is usually the case with public utilities, the effort has been to establish commissions for their strict regulation, both as to the character of service rendered and the prices charged the public, else the individual citizens composing the public would be helpless and would be compelled to pay any rates or charges these utilities might see fit to impose, no matter how exorbitant or discriminatory. Of course in time of war our national government and the President in the exercise of the war powers can provide for the control of all prices, but this Act was passed in the Spring of 1941, as a peace time measure; and my opinion is that under our Constitution, free enterprise is the rule and price-fixing the exception and that the State cannot constitutionally provide for price-fixing except as applied to public utilities. *Page 129 
In all other respects I concur in the opinion of Mr. Justice CHAPMAN, and in the concurring opinion of Mr. Justice WHITFIELD, as well as in the judgment of reversal.